DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 8, recite the limitation "the spacer elements". There is insufficient antecedent basis for this limitation in the claims as “the spacer elements” is first introduced in claim 5 line 2.
By virtue of its dependence from claim 5, this basis of rejection also applies to dependent claim 6.
Claim 18 recites the limitation “wherein lower surfaces of at least one of the spacer elements is the additional shear bar alignment surface” and is dependent upon claim 7. However, claim 7 defines an additional shear bar alignment surface on the location element, not the spacer element. It is therefore unclear as to which element is being claimed as comprising the additional shear bar alignment surface. For the purposes of examination, the examiner has interpreted claim 18 as introducing a third shear bar alignment surface present on the spacer element. It should be noted that if this interpretation is consistent with what is meant to be claimed, the applicant must amend claim 18 to read, -- wherein lower surfaces of at least one of the spacer elements is an additional shear bar alignment surface.—

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkhofer (DE 102014116494 A1) (provided in applicant’s IDS filed on 5/28/2021).

It should be noted that all references made to Birkhofer are in reference to the English-translated version attached in the provided documents under the NPL section. 

REGARDING CLAIM 1
Birkhofer teaches an adjustment apparatus (50) for use with a forage harvester (Para. [0036]), 
in which a shear bar (11) is adjustably mounted on a housing ((2), Fig. 1), 
a chopper drum (3) is supported by the housing and mounted for rotation about a rotational axis (A1) and comprises a plurality of circumferentially spaced knife supports (Fig. 3) for adjustably securing at least one chopper knife (4) wherein in use the chopper knives cooperate with the shear bar to chop incoming crop, (Para. [0037] teaches that the cutting knives interact with the shear bar.) 
the adjustment apparatus comprising: 
a lateral element (upper surface of 15); 
at least one location element (51, (31,32,33)) for location of the adjustment apparatus with respect to the chopper drum; (Para. [0040] teaches that linear bearings 31,32,33 allow for adjustment of the shear bar with respect to the chopper drum. Para. [0043] teaches that adjusting units 51 drive this radial adjustment.)
at least one radially inwardly directed guide surface (inner surface of 60, Fig. 3); (Para. [0062])
and at least one shear bar alignment surface on at least one of the location elements. (upper surfaces of 31,32,33 respectively.)

REGARDING CLAIM 2
Birkhofer teaches the adjustment apparatus of claim 1. Birkhofer further teaches
wherein the location elements comprise a locating surface for engagement with a receiving surface of the forage harvester (as seen in Fig. 2, interface between location element 51 and drum housing 2) (Para. [0044]).


REGARDING CLAIM 3
Birkhofer teaches the adjustment apparatus of claim 1. Birkhofer further teaches
wherein the guide surfaces are concentrically arranged with the rotational axis of the chopper drum. (Fig. 3, Para. [0062] teaches that inner surface of 60 is concentrically arranged with the chopper drum.)

REGARDING CLAIM 4
Birkhofer teaches the adjustment apparatus of claim 1. Birkhofer further teaches
wherein the guide surfaces are configured to align with a desired outer path of an unworn chopper knife. (Fig. 3 shows inner surface of 60 configured to align with outer path of chopper knife 4, Para. [0063] teaches that this alignment may be adjusted to the desired degree.)

REGARDING CLAIM 5
Birkhofer teaches the adjustment apparatus of claim 1. Birkhofer further teaches
wherein the guide surfaces are on at least one of the spacer elements (60) and the spacer elements are connected to the lateral element. (Para. [0066] teaches that guide element 60 is connected to lateral element 15.)

REGARDING CLAIM 6
Birkhofer teaches the adjustment apparatus of claim 5. Birkhofer further teaches 
wherein an additional shear bar alignment surface (62) is on at least one of the spacer elements connected to the lateral element. (Para. [0064] teaches that edge 62 is articulated to element 20, of which the shear bar is mounted movably upon.) (It should be noted that the Examiner interprets a shear bar alignment surface as any element that aids in the positioning of the shear bar.)

REGARDING CLAIM 7
Birkhofer teaches the adjustment apparatus of claim 4. Birkhofer further teaches 
further comprising at least one additional shear bar alignment surface (41) on at least one of the location elements. (Para. [0041] teaches that elements 41 align and connect shear bar 11 with base element 20.) (It should be noted that the Examiner interprets a shear bar alignment surface as any element that aids in the positioning of the shear bar.)

REGARDING CLAIM 8
Birkhofer teaches the adjustment apparatus of claim 7. Birkhofer further teaches 
further comprising an additional shear bar alignment surface (62) on at least one of the spacer elements. (Para. [0064] teaches that edge 62 is articulated to element 20, of which the shear bar is mounted movably upon.) (It should be noted that the Examiner interprets a shear bar alignment surface as any element that aids in the positioning of the shear bar.)

REGARDING CLAIM 9
Birkhofer teaches the adjustment apparatus of claim 6. Birkhofer further teaches 
wherein lower surfaces of at least one of the spacer elements is the additional shear bar alignment surface. (The additional shear bar alignment surface 62 is the lower surface of spacer element 60.)


REGARDING CLAIM 10
Birkhofer teaches the adjustment apparatus of claim 1. Birkhofer further teaches 
further comprising an additional lateral element (20) spaced from the lateral element. (Fig. 1 shows element 20 is spaced from upper surface of 15)

REGARDING CLAIM 11
Birkhofer teaches the adjustment apparatus of claim 10. Birkhofer further teaches 
wherein the spacer elements extend between the lateral element and the additional lateral element. (Fig. 3, Para. [0063-0064] teaches that the upper edge 61 of the spacer element is articulated to lateral element 15, and the lower edge 62 of the spacer element is articulated to lateral element 20, thereby meeting the limitation of extending between the lateral element 15 and the additional lateral element 20.)

REGARDING CLAIM 12
Birkhofer teaches the adjustment apparatus of claim 10. Birkhofer further teaches 
wherein the location elements extend between the lateral element and the additional lateral element. (The Examiner interprets “extend between” broadly, and to mean existing/extending in the range covered between two elements. Thus, Fig. 1 shows the vertical distance of the location elements 51 extending between the lateral element and additional lateral element.)

REGARDING CLAIM 13
Birkhofer teaches the adjustment apparatus of claim 1. Birkhofer further teaches 
further comprising manipulation means (52). (Para. [0045] teaches that the lever 52 actuates the shear bar adjustment.)

REGARDING CLAIM 14
Birkhofer teaches a system for adjusting crop chopping equipment comprising: 
a forage harvester (Para. [0036]) and adjustment apparatus (50) comprising: 
a shear bar (11) adjustably mounted on a housing ((2), Fig. 1);
a chopper drum (3) supported by the housing and mounted for rotation about a rotational axis (A1), and comprising a plurality of circumferentially spaced knife supports (Fig. 3) for adjustably securing at least one chopper knife (4), wherein the chopper knives cooperate with the shear bar to chop incoming crop, (Para. [0037] teaches that the cutting knives interact with the cutting edge of the shear bar.)
the adjustment apparatus further comprising: 
a lateral element (15); 
at least one location element (51, (31,32,33)) for location of the adjustment apparatus with respect to the chopper drum; (Para. [0040] teaches that linear bearings 31,32,33 allow for adjustment of the cutting edge of the shear bar along a displacement plane E1 (Fig. 2) radially toward or away from the chopper drum. Para. [0043] teaches adjusting units 51 that drive this radial adjustment.)
at least one radially inwardly directed guide surface (inner surface of 60, Fig. 3); (Para. [0062])
and at least one shear bar alignment surface on one or more of the location elements. (upper surfaces of 31,32,33 respectively.)

REGARDING CLAIM 15
Birkhofer teaches the system of claim 14. Birkhofer further teaches 
wherein an engagement means (54, 52.3) engages the location elements with the forage harvester (Para. [0047] teaches that threaded rod 54 and threaded nut 52.3 engage the location element 51 with the drum housing 2).

REGARDING CLAIM 16
Birkhofer teaches the system of claim 15. Birkhofer further teaches 
wherein the guide surfaces extend between at least two circumferentially adjacent chopper knives of the chopper drum. (Fig. 3 shows the inner surface of 60 extending between 4 circumferentially adjacent cutting knives, thus meeting the limitation of extending between at least two circumferentially adjacent cutting knives.)

REGARDING CLAIM 18 
Birkhofer teaches the adjustment apparatus of claim 7. Birkhofer further teaches 
wherein lower surfaces (62) of at least one of the spacer elements is an additional shear bar alignment surface. (Para. [0064] teaches that edge 62 is articulated to element 20, of which the shear bar is mounted movably upon.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (DE 102014116494 A1) (provided in applicant’s IDS filed on 5/28/2021).

REGARDING CLAIM 17
Birkhofer teaches a method of adjusting a shear bar in a forage harvester (Para. [0036]) using an adjustment apparatus (50) comprising: 
securing the adjustment apparatus in relation to the chopper drum housing (Para. [0047] teaches elements 54 and 52.3 secure the adjustment apparatus to chopper drum housing); 
and replacing or adjusting alignment of the shear bar with the shear bar alignment surface or surfaces as required. (Para. [0063] teaches that in the event that a readjustment of the shear bar is deemed necessary due to wear (which is visually observed by the operator), the gap between the shear bar and cutting drum is reduced again to a desired degree.)
Birkhofer does not explicitly teach 
locating at least one locating surface with respect to a receiving surface of a chopper drum housing; aligning the locating surface with the receiving surface of the chopper drum housing; 
inspecting the shear bar 
However, locating and aligning the relevant surfaces prior to securing the adjustment apparatus is considered an obvious step in the attachment of the adjustment apparatus to the forage harvester, as the attachment and functioning of the adjustment device would not be possible without proper location and alignment of the required elements first. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to locate and align these surfaces prior to securing the adjustment apparatus as this is a natural and obvious step in the installment of the adjustment apparatus on the forage harvester and is not considered a patentably distinct step over the prior art. Additionally, the inspection of the shear bar is considered an obvious step in the maintenance and quality assurance of a forage harvester. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inspect the shear bar prior to determining whether realignment or replacement is required, as this is considered a natural and obvious precursor to realignment and is not a patentably distinct step over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rauch et al. (US 5096132 A) discloses an adjusting device for a counter-cutter rail. McClure et al. (US 4756068 A) discloses a shear bar attachment and adjustment apparatus and method. Martenas (US 4678130 A) discloses a quick adjust shear bar mechanism. Fleming (US 4474336 A) discloses a method and means for adjusting a forage harvester shear bar relative to a rotating chopping cylinder. Dilts et al. (US 10010028 B1) discloses an adjustment apparatus for an agricultural harvester. Linde et al. (US 20170099771 A1) discloses an adjustable shear bar and chopping knives. Kormann (US 20050072135 A1) discloses an adjusting device for adjusting the gap between a shear bar and chopper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JULIA C TRAN/Examiner, Art Unit 3671